

116 S3314 IS: Iran Diplomacy Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3314IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Markey (for himself, Mrs. Feinstein, Mr. Van Hollen, Ms. Duckworth, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo seek a diplomatic resolution to Iran's nuclear program, and for other purposes.1.Short titleThis Act may be cited as the Iran Diplomacy Act of 2020.2.FindingsCongress makes the following findings:(1)The Joint Comprehensive Plan of Action (JCPOA) was agreed to on July 14, 2015, by China, France, Germany, Russia, the United Kingdom, the United States, the European Union, and Iran.(2)When it was fully implemented by all parties, the JCPOA had increased the amount of time it would take Iran to acquire enough fissile material for one nuclear weapon, provided a political decision to do so, from approximately two to three months to at least one year.(3)The JCPOA blocked Iran’s uranium, plutonium, and covert pathways to a nuclear weapon, in the period when all sides had fully implemented their commitments, in part by—(A)imposing verifiable limits on Iran’s uranium enrichment and plutonium production capabilities;(B)reducing the number of Iran’s installed centrifuges by two-thirds; and(C)permitting the International Atomic Energy Agency (IAEA) to monitor and verify of all stages of Iran’s nuclear fuel cycle to include requesting short-notice access to verify the non-diversion of declared material and absence of undeclared nuclear material and activities in Iran, consistent with its provisional implementation of the Additional Protocol to its IAEA Comprehensive Safeguards Agreement.(4)The 2018 Department of State Compliance Report concluded, Tehran’s adherence to these commitments will hinder its ability to produce a nuclear weapon even after the time-bound provisions of the deal expire, helping to ensure that its nuclear program remains exclusively peaceful in nature.(5)On January 29, 2019, Director of the Central Intelligence Agency (CIA) Gina Haspel, testified before the Select Committee on Intelligence of the Senate that at the moment, technically they [Iran] are in compliance, with the JCPOA.(6)On January 29, 2019, a worldwide threat assessment issued by Director of National Intelligence Dan Coats, observed that the United States [does] not believe that Iran is currently undertaking the key activities we judge necessary to produce a nuclear device and Iran’s continued implementation of the JCPOA has extended the amount of time Iran would need to produce enough fissile material for a nuclear weapon from a few months to about one year.(7)On May 8, 2018, President Donald J. Trump announced the unilateral abrogation of the United States from the JCPOA, and announced that the United States would re-impose all United States sanctions that had been lifted after Iran verifiably met its nuclear-related commitments under the agreement on the agreement's implementation day of January 16, 2016.(8)Whereas the United States move to abrogate the JCPOA is a violation of its commitments under the agreement and is inconsistent with the United States reputation of honoring agreements to which it is a party, making the future conclusion of such agreements more difficult.(9)Prior to Iran’s first breach of the JCPOA on May 8, 2019, quarterly reports from the IAEA Board of Governors Reports found that since implementation day, on January 16, 2016, Iran’s nuclear program was consistent with the restrictions under the JCPOA.(10)Following the removal of nearly all remaining waivers to United States nuclear-related sanctions on May 2, 2019, the Government of Iran has committed a series of reversible but concerning breaches of the JCPOA, including by exceeding: the allowable stock of low-enriched uranium and heavy water; the number of installed centrifuges at its pilot enrichment facility; and the permitted Low Enriched Uranium (LEU) enrichment level of 3.67 percent of the Uranium U–235 isotope.(11)Since the full re-imposition of United States nuclear-related sanctions, the Government of Iran has also engaged in a series of escalatory actions outside its nuclear program that have put the United States Armed Forces, diplomats, and strategic partners at risk and have heightened the threat of an armed conflict with Iran, including the following events:(A)May 12–13, 2019, the Department of Defense faulted Iran for an attack on four oil tankers belonging to Saudi Arabia, the United Arab Emirates, and Norway.(B)On June 13, 2019, Secretary Mike Pompeo stated that it was the United States assessment that Iran was responsible for the attack on two Saudi oil tankers.(C)On June 20, 2019, the Government of Iran shot down a United States Unmanned Aerial Vehicle (UAV). Reportedly, President Trump authorized retaliatory strikes against targets in Iran before rescinding the order for fear that the Iranian loss of life in such a strike would be disproportionate.(D)On July 24, 2019, the Government of Iran announced the seizure of a British-flagged tanker in the Strait of Hormuz.(E)On September 14, 2019, the United States Government concluded that the Government of Iran was responsible for UAV and cruise missile strikes at Saudi Arabia’s energy infrastructure at Khurais and Abqaiq, which caused significant damage to Saudi Arabia’s oil energy production.(F)On November 19, 2019, the Government of Israel concluded that Iranian forces in Syria fired four rockets intended for the Golan Heights.(12)Following the unauthorized United States strike resulting in the death of General Qassem Soleimani on January 3, 2020, Iran announced as was anticipated that it would no longer be bound by the limits of the JCPOA, while also noting that it would remain as a party to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (NPT), and would fully cooperate with IAEA monitoring and verification activities.(13)Iran has made no meaningful progress on the 12 conditions Secretary of State Pompeo outlined as preconditions for the United States to enter into an agreement with Iran, clearly demonstrating that the administration’s policy of maximum pressure has not favorably changed Iran’s behavior. Further, Department of Defense officials have been warning for more than a year that the Trump Administration’s “maximum pressure” campaign raised the risk of retaliation against United States troops and diplomatic personnel.(14)On January 14, 2020, the foreign ministers of France, Germany, and the United Kingdom issued a joint statement that refers the issue of Iran’s non-compliance to the Dispute Resolution Mechanism of the Joint Commission, while noting both their determination to work with all participants to preserve (the agreement) and and that they remain convinced that this landmark multilateral international agreement and its nonproliferation benefits enhance our shared security interests and strengthen the rules-based international order.(15)On February 13, 2020, a bipartisan majority in the United States Senate directed the President to remove United States Armed Forces from hostilities against Iran or any part of its government or military, unless otherwise explicitly authorized by Congress. This direction, which followed passage of a similar measure in the House of Representatives on January 9, 2020, provides an opportunity for de-escalation of tensions and renewed diplomatic engagement between the United States and Iran. 3.Statement of policyIt is the policy of the United States as follows:(1)Achieving a diplomatic resolution to Iran’s nuclear program, one that the United States had in place prior to President Trump’s unilateral abrogation from the JCPOA, would represent a meaningful step to preventing a future armed conflict between the United States and Iran, one which would result in the untold loss of life and treasure.(2)While the United States no longer has standing in the Joint Commission or the Dispute Resolution mechanism triggered by France, Germany, and the United Kingdom on January 14, 2020, it should support good-faith efforts to achieve one or both of the following:(A)Returning all sides to not less than full compliance with its commitments under the JCPOA and refraining from imposing or threatening to impose economic penalties on France, Germany, or the United Kingdom.(B)Negotiating an interim agreement that provides Iran with tailored, temporary economic relief in exchange for verifiable measures by Iran that reverses steps taken since May 2019 with respect to its nuclear program. (3)Provided that all sides verifiably return to compliance with no less than its commitments under the JCPOA, or to build upon the progress of an interim agreement described in paragraph (2)(B), the United States and the other P5+1 parties should seek out negotiations with Iran, prior to 2023, towards a new comprehensive agreement that closes off all Iranian paths to a nuclear weapon by—(A)addressing the sunset of certain provisions of the JCPOA in 2026; and(B)advancing any other measures that advance United States and international security.(4)Parallel to one or more of the actions described in paragraph (2), the United States and its international partners should seek to address other aspects of Iran’s destabilizing actions in the region and work to bring Iran back to compliance with its human rights obligations.(5)No JCPOA Participating State should issue a claim of significant nonperformance by Iran to the United Nations Security Council outside of the Dispute Resolution mechanism detailed in paragraphs 36 and 37 of the JCPOA. (6)The United States should, consistent with its JCPOA commitments, issue waivers for cooperative projects specified in the JCPOA, all of which make it more difficult for Iran to reconstitute activities that pose a proliferation risk, thereby advancing United States and international security.(7)The United States should create an environment in which financial institutions and entities can make practical use of existing exemptions and mechanisms allowing for the sale of agricultural commodities, food, medicine, and medical devices to Iran, as well as other humanitarian trade. 